TALLMAN, Circuit Judge,
dissenting in part.
Flores-Rodriguez suffered no prejudice from the defects in his underlying deportation proceeding. Even had the immigration judge informed Flores-Rodriguez of his eligibility for a § 212(h) waiver, the outcome of the proceedings would not have changed because Flores-Rodriguez did not have a visa immediately available to him. See 8 U.S.C. § 1255(a) (providing three conditions to adjust status, including an immediately available visa at the time the alien files an application for an adjustment of status). Remand is not warranted where, as here, Flores-Rodriguez bases eligibility for an adjustment of status on *342pure speculation — namely, that he may have married a U.S. citizen or his mother might have become a naturalized citizen.
The record contains no evidence that he or his U.S. citizen girlfriend contemplated marriage, or that his mother contemplated naturalization. As the government explained, his mother resided in the United States for more than twenty years without being naturalized. He does not dispute that on the date of the deportation proceeding, Flores-Rodriguez was not married, his mother was not naturalized, and, a visa was not immediately available to him. He is simply not legally entitled to the relief he seeks.
Thus, I would affirm Flores-Rodriguez’s conviction and sentence. I respectfully dissent from that portion of the Court’s disposition directing a remand to revisit the due process issue.